 1   Laurence D. King (SBN 206423)                       Hartley M. K. West (SBN 191609)
     Matthew B. George (SBN 239322)                      KOBRE & KIM LLP
 2   Mario M. Choi (SBN 243409)                          150 California Street, 19th Floor
     KAPLAN FOX & KILSHEIMER LLP                         San Francisco, CA 94111
 3   1999 Harrison Street, Suite 1560                    Telephone: 415-582-4781
     Oakland, CA 94612                                   hartley.west@kobrekim.com
 4   Telephone: 415-772-4700
     Facsimile: 415-772-4707                             Matthew I. Menchel (pro hac vice)
 5   lking@kaplanfox.com                                 KOBRE & KIM LLP
     mgeorge@kaplanfox.com                               201 South Biscayne Boulevard, Suite 1900
 6   mchoi@kaplanfox.com                                 Miami, FL 33131
                                                         Telephone: 305-967-6108
 7   Frederic S. Fox (pro hac vice)                      matthew.menchel@kobrekim.com
     Donald R. Hall (pro hac vice)
 8   KAPLAN FOX & KILSHEIMER LLP
     850 Third Avenue, 14th Floor
 9   New York, NY 10022
     Telephone: 212-687-1980
10   Facsimile: 212-687-7714
     ffox@kaplanfox.com
11   dhall@kaplanfox.com

12   Attorneys for Plaintiffs and the Settlement Class

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14                                   OAKLAND DIVISION
15   MARTIN SCHNEIDER, SARAH DEIGERT,                    Case No. 4:16-cv-02200-HSG (KAW)
     THERESA GAMAGE, and NADIA
16   PARIKKA, Individually and on Behalf of All          PLAINTIFFS’ CONSOLIDATED REPLY
     Others Similarly Situated,                          IN FURTHER SUPPORT OF MOTION
17                                                       FOR FINAL APPROVAL OF
                                   Plaintiffs,           SETTLEMENT AND MOTION FOR
18                                                       ATTORNEYS’ FEES, EXPENSES, AND
            v.                                           SERVICE AWARDS
19
     CHIPOTLE MEXICAN GRILL, INC., a                     Judge: Hon. Haywood S. Gilliam, Jr.
20   Delaware Corporation,                               Courtroom: 2, 4th Floor
                                                         Date: July 30, 2020
21                                 Defendant.            Time: 2:00 p.m.
22

23

24

25

26

27

28

                                                                         Case No. 4:16-cv-02200-HSG (KAW)
          REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
 1   I.     INTRODUCTION
 2          Plaintiffs moved for attorneys’ fees, expenses, and service awards on April 24, 2020 (“Fees

 3   Motion”) (Dkt. 224), and for final approval of the Settlement1 on June 1, 2020 (“Final Approval

 4   Motion”) (Dkt. 226). The deadline for Settlement Class Members to file a Claim, request exclusion

 5   with the Settlement Administrator, and to object to the Settlement with the Court was May 30, 2020

 6   (Dkt. 222). Plaintiffs now submit this reply to provide final information on Settlement Class

 7   Member reactions to the Settlement and to the Fees Motion.

 8          Settlement Class Members have responded favorably to the Settlement. As of the date for

 9   this reply, there has been one formal objection filed with the Court concerning the Fees Motion

10   (Dkt. 227), and a total of 22 letters received by Class Counsel concerning the Settlement Amount

11   per Claim. See Decl. of Laurence D. King in Supp. of Pls’ Mot. for Final Appr. of Settlement

12   (“King Final Appr. Decl.”), filed June 1, 2020 (Dkt. 226-1), Ex. B; see also Decl. of Laurence D.

13   King in Supp. of Pls’ Consol. Reply in Further Supp. of Mot. for Final Appr. of Settlement and

14   Mot. for Attys’ Fees, Expenses, and Serv. Awards (“King Supp. Decl.”), dated July 16, 2020, Ex. B.

15   There was only one Settlement Class Member who has, within the Court-ordered time frame,

16   excluded himself. King Final Appr. Decl., Ex. A (Decl. of Steven Weisbrot of Angeion Group,

17   LLC Regarding Settlement Admin. (“Weisbrot Decl.”), dated June 1, 2020, Ex. D) (Dkt. 226-2).

18   Over 251,000 Claim Forms were filed.

19          Under the Plan of Allocation preliminarily approved by the Court, the Settlement

20   Administrator estimates the total amount to be distributed for all valid claims without receipts is

21   approximately $1,403,758. See King Supp. Decl., Ex. A (Decl. of Steven Giannotti of Angeion

22   Group, LLC Re: Update on Settlement Admin. (“Giannotti Decl.”), dated July 16, 2020), ¶ 7. The

23   total amount to be distributed to Settlement Class Members who have valid claims with receipts is

24   approximately $48,958. Id. The Settlement Administrator expects to distribute a total amount of

25   approximately $1,452,716 to the Settlement Class, and an estimated cy pres amount of

26   $1.84 million to be distributed equally to Court-approved cy pres recipients Public Counsel and

27   Public Justice. Id.
     1
28     All capitalized terms are defined in the Settlement Agreement and Release (“Settlement” or
     “Stipulation”), filed September 11, 2019 (Dkt. 205-2), unless otherwise noted.

                                                    -1-                  Case No. 4:16-cv-02200-HSG (KAW)
          REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
 1           The Settlement is “fair, reasonable, and adequate.” See In re Online DVD-Rental Antitrust

 2   Litig., 779 F.3d 934, 945 (9th Cir. 2015). And Plaintiffs’ request for attorneys’ fees, expenses, and

 3   service awards is also fair and reasonable considering the time and effort devoted to the Action, the

 4   results achieved given the difficulties presented, and the positive reaction of Settlement Class

 5   Members. Accordingly, Plaintiffs respectfully request that the Court grant final approval of the

 6   Settlement and the Fees Motion.

 7   II.     ARGUMENT

 8           A.     The Settlement Should Be Finally Approved

 9           In their Fees Motion and accompanying Declaration of Laurence King in Support of

10   Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service Awards (“King Fees Decl.”)

11   (Dkt. 224-1), Plaintiffs detailed the history of this Action. In their Final Approval Motion,

12   Plaintiffs summarized the terms of the Settlement and explained why the Settlement was fair,

13   reasonable, and adequate, and meriting final approval under the relevant legal standards. See Final

14   Appr. Mot.; see also King Final Appr. Decl. Plaintiffs address below the only settlement factor

15   that has evolved since the motion was filed—the reaction of Settlement Class Members to

16   the Settlement.

17                  1.      Reaction Of Settlement Class Members
18           The Court should consider the reaction of class members in evaluating the Settlement’s

19   fairness. Churchill Vill., LLC v. Gen Elec., 361 F.3d 566, 575 (9th Cir. 2004); Hanlon v. Chrysler

20   Corp., 150 F.3d 1011, 1026 (9th Cir. 1998). “It is established that the absence of a large number

21   of objections to a proposed class action settlement raises a strong presumption that the terms of a

22   proposed class action are favorable to the class members.” Nat’l Rural Telecomms. Coop. v.

23   DIRECTV, Inc., 221 F.R.D. 523, 529 (C.D. Cal. 2004) (collecting cases); In re LinkedIn User

24   Privacy Litig., 309 F.R.D. 573, 589 (N.D. Cal. 2015) (noting that the “low number of opt-outs and

25   objections in comparison to class size is typically a factor that supports settlement approval”);

26   Tumampos v. Cathay Pac. Airways Ltd., No. 16-CV-06208, 2018 WL 5603702, at *7 (N.D. Cal.

27   Sept. 21, 2018) (“no state or federal official has raised any objection or concern regarding the

28   settlement. . . . Accordingly, this factor weighs in favor of approving the Settlement Agreement.”).

                                                     -2-                  Case No. 4:16-cv-02200-HSG (KAW)
           REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
 1          The response of the Settlement Class has been favorable and strongly weighs in favor of

 2   final approval of the Settlement. First, there is only one request for exclusion from the Settlement.

 3   See Weisbrot Decl., Ex. D. Second, there were only 22 letters received by Class Counsel

 4   concerning the Settlement, and one formal objection filed with the Court concerning the Fees

 5   Motion. See King Final Appr. Decl., Ex. B; King Supp. Decl., Ex. B; Dkt. 227. Third, 251,119

 6   claims were filed by the May 30, 2020 deadline, with 16 submissions made after the May 30, 2020

 7   deadline. Giannotti Decl. ¶ 4. Angeion Group LLC (“Angeion”), the Settlement Administrator,

 8   rejected 107,079 claims for reasons described in the Giannotti Declaration, including for duplicate

 9   or fraudulent claims. Id. ¶¶ 5, 8.

10          Removing these suspect claims results in 144,040 valid claims. Id. ¶¶ 5, 6. The number of

11   claims weighs in favor of both the adequacy of the Class Notice program and the Settlement.

12   Settlement Class Members’ level of participation and use of both Claim options suggests a

13   favorable response to the Settlement and Class Counsel’s allocation method. And, based on the

14   current claims data, Settlement Class Members will receive the full benefit of the Settlement. Id.

15   ¶ 7 n.2. Angeion estimates that Claimants whose claims are supported by receipts will be paid in

16   full up to the $20 amount for 10 purchases. Id. ¶ 7. Similarly, Angeion estimates that all Claimants

17   whose claims are approved and without receipts will be paid in full up to $10 per Settlement Class

18   Member. Id.

19          Pursuant to the Settlement Timeline (Settlement § XXV), Settlement Awards will be

20   distributed to Settlement Class Members in a single distribution 180 days after the Effective Date.

21   Based on the total number of approved valid purchases, Angeion has determined that the value of

22   the purchases without proof is approximately $1,403,758 and that the value of the purchases with

23   proof is approximately $48,958, for a total Settlement Award of approximately $1,452,716.

24   Giannotti Decl., ¶ 7. A cy pres amount of approximately $1,836,246.84 (plus any amount not

25   cashed by Settlement Class Members by the Void Date) will be distributed in equal amounts to

26   Public Justice and Public Counsel 45 days after the Void Date.

27

28

                                                     -3-                  Case No. 4:16-cv-02200-HSG (KAW)
          REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
 1                    2.      Correspondence From Purported Class Members

 2             Class Counsel received additional letters from purported Settlement Class Members

 3   disagreeing with the Settlement Amount after the filing of the Final Approval Motion. See King

 4   Supp. Decl., Ex. B. Similar to the 11 letters that were previously filed with the Final Approval

 5   Motion, the Court should reject these additional 11 letters because they were not formally lodged

 6   with the Court as required under the Court-ordered objection procedure provided for in the

 7   Settlement (§ V.A), and described in the Long Form Notice (Dkt. 205-4) and on the Settlement

 8   Website. See Nwabueze v. AT &T Inc., No. C 09-01529 SI, 2013 WL 6199596, at *6-7 (N.D. Cal.

 9   Nov. 27, 2013) (overruling objections on the basis that the objections submitted “failed to comply

10   with the Court’s procedural requirements for objecting to the Settlement”); Moore v Verizon

11   Commcn’s Inc., No. C 09-1823 SBA, 2013 WL 4610764, at *11-12 (N.D. Cal. Aug. 28, 2013)

12   (same).

13             Even if the Court were to consider the additional letters, the Court should still reject them

14   because the purported objections are meritless. One writer who disagreed with the Settlement

15   Amount did not provide a reason for his disagreement. See King Supp. Decl., Ex. B. Four of the

16   letter writers seek to mediate their own individual claims. Id. And six of the letter writers seek

17   greater damages pursuant to the Federal Trade Commission Act (“FTCA”). Id. But as articulated

18   in the Final Approval Motion, in addition to the fact that these Settlement Class Members could

19   have sought to opt out of the Settlement to bring their own claims (but did not do so), any objections

20   purporting to seek greater damages under the FTCA must be rejected because “private actions to

21   vindicate rights asserted under the Federal Trade Commission Act may not be maintained.”

22   Holloway v. Bristol-Myers Corp., 485 F.2d 986, 987 (D.C. Cir. 1973); see Corzine v. Whirlpool

23   Corp., No. 15-cv-05764-BLF, 2019 WL 7372275, at *7 (N.D. Cal. Dec. 31, 2019) (noting that

24   “[f]ederal courts routinely hold that the opt-out remedy is sufficient to protect class members who

25   are unhappy with the negotiated class action settlement terms” (quoting Eisen v. Porsche Cars N.

26   Am., Inc., No. 2:11-CV-09405-CAS, 2014 WL 4390066, at *7 (C.D. Cal. Jan. 30, 2014)).2
     2
27    Plaintiffs note that multiple letters arrived in envelopes having the same handwriting. See King
     Supp. Decl., Ex. C (envelopes for Stacee Danzy, Michael Gaskins, Marie Demesmin, Ursule
28   Bissereth, and Shamara Sawyer letters).

                                                       -4-                   Case No. 4:16-cv-02200-HSG (KAW)
          REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
 1          The Court should reject the purported “objections.”

 2          B.     The Motion For Attorneys’ Fees, Expenses, And Service Awards
                   Should Be Granted
 3

 4          In their Fees Motion, Plaintiffs explained why the fees, expenses and service awards

 5   requested were reasonable and should be granted under the applicable legal standards. See Fees

 6   Motion; see also King Fees Decl. The Court received one objection to Class Counsel’s fees request

 7   (Dkt. 227), by purported Settlement Class Member and serial objector Pamela Sweeney. See

 8   Rikos v. Proctor & Gamble Co., No. 1:11-cv-226, 2018 WL 2009681, at *13 (S.D. Ohio Apr. 30,

 9   2018) (noting that Ms. Sweeney “frequently objects to class action settlements”).

10          Ms. Sweeney objected to Class Counsel’s request for attorneys’ fees on the basis that it was

11   “excessive and unreasonable given the work performed by class counsel in this case” (Dkt. 227).

12   But other than making that conclusory statement, Ms. Sweeney fails to provide any “record

13   evidence or legal authority in support her conclusory argument.” Rikos, 2018 WL 2009681, at *13

14   (stating that because Ms. Sweeney failed to provide any reasoning in objecting to the settlement,

15   the court overruled her objection); see also In re Lidoderm Antitrust Litig., No. 14-md-02521-

16   WHO, 2018 WL 4620695, at *5 (N.D. Cal. Sept. 20, 2018) (same). Indeed, Plaintiffs supplied the

17   Court with legal and factual support for their requested fees and expenses award, which was made

18   available to Settlement Class Members on the Settlement Website. Giannotti Decl., ¶ 3. Had she

19   reviewed the briefing, Ms. Sweeney would have recognized that Class Counsel devoted thousands

20   of hours and significant out-of-pocket expenses to develop and prosecute this Action. See Fees

21   Mot.; see also King Fees Decl. Based on Class Counsel’s lodestar, Class Counsel’s fees request is

22   a negative multiplier. Id. That Ms. Sweeney argues that Class Counsel’s fees request is “excessive

23   and unreasonable” without providing any support only evidences the lack of merit to Ms.

24   Sweeney’s position. The Court should overrule her objection.

25          There has been no objection to either Class Counsel’s request for expenses or to the service

26   awards. The requested expenses are reasonable, and the $5,000 service awards are warranted in

27   view of Plaintiffs’ contributions to the case. See Nelson v. Avon Prod., Inc., No. 13-CV-02276-

28

                                                    -5-                  Case No. 4:16-cv-02200-HSG (KAW)
          REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
 1   BLF, 2017 WL 733145, at *7 (N.D. Cal. Feb. 24, 2017) (noting that “[i]n this Circuit, an award of

 2   $5,000 is presumptively reasonable”).

 3            C.     Distribution Of The Settlement And Settlement Administration

 4            The Settlement Administrator has completed its review process for Settlement Class

 5   Members’ claims and has finally determined their settlement payment amounts. See Giannotti

 6   Decl., ¶¶ 4-8. If the Court grants final approval, 30 days after the Effective Date, Defendant will

 7   fund payment to the Settlement Fund. See Settlement § XXV; id. § III.D. Any Court-ordered

 8   attorneys’ fees, costs, and service awards will be distributed 45 days after the Effective Date. Id.

 9   § XXV. Angeion will distribute the Settlement Awards 180 days after the Effective Date. Id. And

10   Plaintiffs will file a Post Distribution Accounting within 21 days of the distribution of the

11   Settlement Awards, pursuant to the Northern District of California Procedural Guidance for Class

12   Action Settlements. Id.

13            In the Final Approval Motion, the Settlement Administrator estimated that it would incur

14   $676,408.43 in costs and fees based on its estimate of claims submissions (of which $400,000 is

15   already provided for in the Stipulation).      See Weisbrot Decl., ¶ 14.        Based upon updated

16   information, including the actual number of eligible claims, the Settlement Administrator expects

17   to incur a total of $604,480.88 in costs and fees. Giannotti Decl., ¶ 9. Plaintiffs believe the

18   Settlement Administrator’s fees is fair and reasonable and should be approved.

19   III.     CONCLUSION

20            For the foregoing reasons, Plaintiffs respectfully request the Court grant final approval of

21   the Settlement, enter final judgment dismissing Plaintiffs’ claims, approve Plaintiffs’ plan of

22   allocation, and grant Plaintiffs’ motion for attorneys’ fees, expenses, and service awards.

23                                            Respectfully submitted,
24                                            KAPLAN FOX & KILSHEIMER LLP
25   DATED: July 16, 2020                     By:   /s/ Laurence D. King
                                                         Laurence D. King
26

27

28

                                                      -6-                   Case No. 4:16-cv-02200-HSG (KAW)
            REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
 1                                  Laurence D. King
                                    Matthew B. George
 2                                  Mario M. Choi
                                    1999 Harrison Street, Suite 1560
 3                                  Oakland, CA 94612
                                    Telephone: 415-772-4700
 4                                  Facsimile: 415-772-4707
                                    lking@kaplanfox.com
 5                                  mgeorge@kaplanfox.com
                                    mchoi@kaplanfox.com
 6
                                    KAPLAN FOX & KILSHEIMER LLP
 7                                  Frederic S. Fox (pro hac vice)
                                    Donald R. Hall (pro hac vice)
 8                                  850 Third Avenue, 14th Floor
                                    New York, NY 10022
 9                                  Telephone: 212-687-1980
                                    Facsimile: 212-687-7714
10                                  ffox@kaplanfox.com
                                    dhall@kaplanfox.com
11
                                    KOBRE & KIM LLP
12                                  Hartley M. K. West
                                    150 California Street, 19th Floor
13                                  San Francisco, CA 94111
                                    Telephone: 415-582-4781
14                                  hartley.west@kobrekim.com
15                                  KOBRE & KIM LLP
                                    Matthew I. Menchel (pro hac vice)
16                                  201 South Biscayne Boulevard, Suite 1900
                                    Miami, FL 33131
17                                  Telephone: 305-967-6108
                                    matthew.menchel@kobrekim.com
18
                                    Counsel for Plaintiffs and the Settlement Class
19

20

21

22

23

24

25

26

27

28

                                           -7-                  Case No. 4:16-cv-02200-HSG (KAW)
     REPLY IN FURTHER SUPPORT OF FINAL APPR, AND FOR ATTYS’ FEES, EXPENSES, AND AWARDS
